Citation Nr: 1448578	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  08-19 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois



THE ISSUE

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected disability.  



REPRESENTATION

Veteran represented by:	(To be clarified) 



ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran had active service from September 1969 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2006 rating decision issued by the RO.  

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

As an initial matter, the Veteran appears to have revoked his appointment of Veterans of Foreign Wars of the United States (VFW) as his representative; however, VFW submitted an informal hearing presentation in September 2014.  On remand, the RO should clarify with the Veteran if VFW is still his representative.  

The Veteran seeks service connection for his claimed left hip disorder, to include as secondary to his service-connected left knee disability, or in the alternative, secondary to his service-connected diabetes mellitus.  

The Veteran underwent a VA examination in December 2005.  The examiner rendered a diagnosis of bilateral hip arthritis and opined that the left hip pain was less likely related to his left knee injury/arthritis.  The examiner explained that the Veteran had osteoarthritis in other joints and that his age and obesity were contributing factors.  

The Board finds that this medical opinion is inadequate as it does not address whether the Veteran's claimed left hip disorder was aggravated by the service-connected left knee injury.  

Furthermore, the Veteran's representative argued in the informal hearing presentation that the Veteran's claimed left hip disorder could have been caused or aggravated by the service-connected diabetes mellitus.  The representative cited to various articles to support the contention.  The Board finds that the articles submitted by the Veteran's representative meet the low threshold for providing an examination.  

The Board, therefore, finds that a new examination is necessary to determine the nature and likely etiology of the claimed left hip disability.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated steps to contact the Veteran in order to clarify whether VFW is still his representative.  Appropriate documentation should be obtained to confirm any change.      

2.  The AOJ should take all indicated action in order to obtain and associate with the record copies of any outstanding VA and private medical records referable to treatment rendered the Veteran for the claimed left hip disorder.

The Veteran should be notified that he may submit medical evidence and clinical records to support his claim.

3.  The AOJ should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed left hip disorder.  

The Veteran's VBMS and Virtual VA paperless claims should be made available for review by the examiner.

After reviewing the entire record and examining the Veteran , the examiner should provide an opinion as to whether:

(A) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left hip disability had its clinical onset during service or otherwise is related to an event or incident of that service?  

(B) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left hip disability was caused by the service-connected left knee disability?

(C) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left hip disability was aggravated (worsened) by the service-connected left knee disability?

(D) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left hip disability was caused by the service-connected diabetes mellitus?

(E) Is it at least as likely as not (i.e., 50 percent or more probable) that any current left hip disability was aggravated (worsened) by the service-connected diabetes mellitus?

The examiner should review and discuss the articles identified by the Veteran's representative in the September 2014 informal hearing presentation in rendering the requested opinions.    

A complete rationale must be provided for any opinion offered.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEHPEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2014).



